Citation Nr: 0913148	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  00-04 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
myositis ossificans of the right femur with a strain and 
degenerative joint disease of the right hip, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
September 1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which granted service connection for myositis ossificans of 
the right femur, evaluating it at 10 percent from October 1, 
1997, the first day following the Veteran's service 
discharge.  The Veteran timely filed a Notice of Disagreement 
(NOD) in June 2000.  Subsequently, in August 2001 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
December 2001 it supplied a Supplemental Statement of the 
Case (SSOC). The Veteran timely filed a substantive appeal in 
February 2002.

This case has been remanded by the Board three times.  The 
Veteran's appeal was previously before the Board in May 2008.  
At that time, the Board remanded the claim for additional 
development, to include providing proper VCAA notice, 
clarifying whether the Veteran wanted a hearing, and 
adjudicating the intertwined issue of service connection for 
arthritis of the right hip.  The RO subsequently granted 
service connection for arthritis of the right hip; the 
Veteran's myositis ossificans of the right femur with a 
strain and degenerative joint disease of the right hip was 
rated as one disability and the 10 percent rating was 
continued.

The Board notes that in a November 2008 letter, the Remand 
and Rating Development Team asked the Veteran to "let us 
know if you desire to partake in a Board hearing."  No 
response was received.  Therefore, the Board will proceed 
with the instant appeal as if the Veteran had withdrawn his 
hearing request.  See 38 C.F.R. § 20.704(d) ("If [the 
veteran] . . . fails to appear for a scheduled [Board] 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for said hearing had been withdrawn").  


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.
2. The Veteran's service-connected right hip disability is 
manifested by arthritis,  findings in the right femoral shaft 
that are most consistent with previous trauma resulting in 
periosteal thickening and an area of myositis ossificans or 
bony hypertrophy, limitation of hip motion, an altered gait 
and severe pain, which precludes prolonged standing; such 
findings are analogous with malunion of the femur with 
functional impairment of the right hip that more nearly 
approximates  marked versus moderate. 


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for myositis 
ossificans of the right femur with right hip strain and 
degenerative joint disease of the right hip, but no more than 
30 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5252, 5299-5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.




a. Duty to Notify  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2001, April 2004, March 2007, and November 2008 
letters sent to the Veteran by the RO, the AMC, and the 
Remand and Rating Development Team adequately apprised him of 
the information and evidence needed to substantiate the 
claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473,  484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.  

The September 2001, April 2004, March 2007, and November 2008 
letters satisfy these mandates.  They informed the Veteran 
about the type of evidence needed to support his claim, 
namely, proof that his service-connected disorder had 
worsened. This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the Veteran, such as medical 
records and records held by any Federal agency, provided the 
Veteran gave consent and supplied enough information to 
enable their attainment.  The letters made clear that 
although VA could assist the Veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  These letters additionally 
apprised the Veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claims.   

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
November 2008 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the Veteran prior to the 
January 2000 RO decision that is the subject of this appeal.  
With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  Notwithstanding this belated notice, the 
Board determines that the RO cured this defect by providing 
this complete VCAA notice followed by readjudication of the 
claim, as demonstrated by the February 2009 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  The Veteran received 
several VA examinations, the most recent in July 2007, which 
were thorough in nature and revealed findings that are 
adequate for rating purposes.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal; there is no duty to provide another examination or 
medical opinion.  38 C.F.R. §§ 3.326, 3.327 (2008).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

In a January 2000 rating decision, the RO granted service 
connection for myositis ossificans of the right femur and 
assigned a 10 percent disability rating, effective October 1, 
1997, under 38 C.F.R. § 4.71a, Diagnostic Code 5023.  The 
August 2001 SSOC mentioned Diagnostic Codes 5003, 5021, 5255, 
and 5257.  Since the disability at issue involves the 
proximate femur and hip, the criteria for rating knee 
disabilities, including Diagnostic Code 5257, are not 
applicable.  The 10 percent evaluation under Diagnostic Code 
5023 was continued by a December 2001 rating decision.  In a 
February 2009 rating decision, the RO granted service 
connection for hip strain and degenerative joint disease of 
the right hip, effective July 28, 2006.  Given the anatomical 
location, the RO combined these conditions with the Veteran's 
service-connected myosistis ossificans of the right femur, 
and continued the 10 percent rating under Diagnostic Code 
5023, which is rated based upon limitation of motion of the 
affected parts (here the right hip) as degenerative 
arthritis. 

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

Myositis ossificans is rated based upon limitation of motion 
of the affected part.  38 C.F.R. § 4.71a, DC 5023 (2008).  
Normal flexion and extension of the hip ranges from 125 
degrees to zero degrees, and normal abduction of the hip 
ranges from zero degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2008).

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.  38 
C.F.R. § 4.71a, DC 5251 (2008).

Diagnostic Code 5252 contemplates limitation of flexion of 
the thigh.  Accordingly, a 10 percent evaluation is warranted 
when flexion is limited to 45 degrees; a 20 percent 
evaluation is warranted when flexion is limited to 30 
degrees; a 30 percent evaluation is warranted when flexion is 
limited to 20 degrees; and a 40 percent evaluation is 
warranted when flexion is limited to 10 degrees.  38 C.F.R. § 
4.71, Diagnostic Code 5252.

Under DC 5253, a 10 percent evaluation is for assignment when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees. 
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71, Diagnostic 
Code 5252.

Under DC 5255, a malunion of the femur with slight knee or 
hip disability warrants a 10 percent evaluation; malunion of 
the femur with moderate knee or hip disability warrants a 20 
percent evaluation; malunion of the femur with marked knee or 
hip disability warrants a 30 percent evaluation; fracture of 
the surgical neck of the femur, with false neck, warrants a 
60 percent evaluation.  A 60 percent rating is also warranted 
when there is nonunion of the femur, without loose motion, 
where weightbearing is preserved with the aid of a brace; and 
a maximum 80 percent evaluation is assigned when there is 
fracture of the shaft or anatomical neck with nonunion, with 
loose motion (spiral or oblique fracture).  38 C.F.R. 4.71a, 
Diagnostic Code 5255.

b. Increased Disability Ratings

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Staged ratings are 
appropriate for distinct time periods with different ratable 
symptoms that can be identified.

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


III. Analysis

a. Factual Background

Service treatment records show that the Veteran complained of 
right thigh pain in July 1981.  

An April 1998 VA examination revealed no palpable 
abnormalities along the right femoral region.  X-rays showed 
a 7 cm long calcific or ossific density of the femur into the 
soft tissues and some thickening of the cortex along the 
medial aspect of the proximal femur.  The radiologist 
determined that both conditions were likely related to 
surgery.

VA treatment records indicate that the Veteran was treated 
for right leg pain in September 2000 and January 2001.  In 
September 2001, he complained of right thigh pain after 
lifting a heavy rock.  The clinician noted no focal deficits, 
weakness, or swelling.  There was tenderness upon palpation 
of the posterior muscles.  The clinician prescribed pain 
medication.

During an October 2001 VA examination, the Veteran indicated 
that he had injured his right femur as a child.  He reported 
a slight ache in his femur since age 12, and indicated that 
the pain was slowly worsening.  He described the pain as 
throbbing and stated that it limited him from walking or 
standing for long periods of time.  The Veteran complained of 
an intermittent limp of two years' duration.  Examination 
revealed that the femur was remarkably tender in the mid 
lateral junction of the distal two-thirds and the proximal 
one-third.

The Veteran submitted to another VA examination in July 2006.  
He complained of a constant sensation of discomfort in the 
mid-femur, which he rated at 7-8/10.  He reported limping on 
a daily basis, but denied using any assistive devices or pain 
medication.  The Veteran stated that the pain prevented him 
from running.  He indicated that he had no problems with his 
right knee.  With respect to his right hip, the Veteran 
complained of a sensation of discomfort "which shoots from 
his back down the right sacroiliac region to the 
posterolateral buttock and shoots again wrapping around the 
lateral thigh into the right lateral posterior calf."  He 
reported getting "jolts"of pain.  He could walk and stand 
for 30 minutes.  He could lift 20-30 pounds.  The clinician 
noted that the Veteran had "pain in the true right hip and 
right hip three days a week," but that the shooting pain 
across his hip from his back is there every day.  The Veteran 
reported that the pain flared "all the time."  He Veteran 
indicated that he worked as a building fire watch and that if 
he walked more than 30 minutes he would have to stop due to 
pain.

Upon physical examination, the clinician noted a mild to 
moderate antalgic gait.  The Veteran unweighed his right foot 
when he stood and walked.  He had a moderate right pelvic 
shift when he stood upright.  The right hip was mildly tender 
in the true hip, and there was moderate tenderness in the 
right sacroiliac region.  There was no obvious sensory loss 
to light touch.  Deep tendon reflexes were +2 in the knee 
jerks, +2 in the ankle jerks, and +1 to brachioradialis and 
triceps bilaterally.  Range of motion was forward flexion 80 
degrees, abduction 45 degrees, adduction 10 degrees, internal 
rotation 35 degrees, external rotation 10 degrees.  These 
motions caused mild pain.  There was no change with 
repetitive movement of the hip times five.  X-rays revealed 
minimal degenerative change.  Findings in the right femoral 
shaft were most consistent with previous trauma resulting in 
periosteal thickening and an area of myositis ossificans or 
bony hypertrophy.

The clinician reviewed the claims file and diagnosed right 
femur myositis ossificans and right hip strain with 
degenerative joint disease.  He determined that the Veteran 
"likely" had an increase in disability related to his 
lumbar spine, lumbar neuropathy, and right hip related to his 
myositis ossificans, but that "this is not manifested by 
change in range of motion."  The clinician opined that the 
Veteran had a major functional impact regarding the hip.

During a July 2007 VA examination, the clinician described 
the Veteran's situation as "rather complex" and noted that 
the Veteran had pain from four different areas, all of which 
involved the right hip.  Specifically, the Veteran had pain 
(1) in the right sacroiliac region; (2) in the low back, 
which would shoot down the right lateral thigh into the right 
lateral posterior calf; (3) specific to the right hip; and 
(4) in the femur diffusely, which was a residual from 
aggravation in service of an old hip fracture.  The clinician 
stated that "it is not specifically clear which of these is 
referred to by the designation of joints and hip pain, but 
these are all giving this Veteran pain at this time."

The Veteran indicated that in 1976, he developed pain in his 
right femur around the site of an old fracture.  The pain 
progressively worsened over the next 22 years.  He reported 
pain in the right true anatomic hip since 1995, which became 
worse in 1999 to the point where he was "seriously 
hobbled."  The Veteran reported progressive discomfort in 
the right hip ever since.  He complained of mild pain in the 
right hip region 70% of the time, but 30% of the time it is 
severe.  He related flare-ups once or twice a month, lasting 
for several days, with difficulty walking.  The Veteran 
further indicated that used to work as a chef in a restaurant 
but switched to management because standing caused his pain 
to worsen.  He worked full-time and had not lost any time 
from work.  

Upon physical examination, the Veteran walked with a mild 
antalgic gait.  He did not use any assistive devices.  The 
right hip was tender diffusely along the femur and across the 
right true anatomic hip and the right sacroiliac joint.  Hip 
flexion was to 80 degrees while lying down with pain.  He was 
able to do this motion times three with no change.  The 
clinician noted that there was no obvious complaint of 
fatigue or incoordination.  Abduction was to 55 degrees, 
adduction was to 15 degrees internal rotation was to 35 
degrees, and external rotation was to 15 degrees while lying 
down.  While standing up, he could extend the hip to 15 
degrees.  While lying down, he could provide toe-out rotation 
to 50 degrees.  The Veteran could cross his legs at the 
ankles but could not take his right ankle and place it on his 
left knee.  He was able to bring his right ankle to 
approximately the anterior infrapatellar tendon at knee level 
while seated. 

The clinician reviewed the claims file and diagnosed right 
hip strain with mild degenerative joint disease of the right 
hip.  He determined that "it is not likely" that myositis 
ossificans "per se" caused the Veteran's right hip 
condition.  Instead, he found that this condition was 
"likely" caused by the conditions of service from 1976 to 
1997 as described by the Veteran.  The clinician further 
determined that "it is likely" that the Veteran's right hip 
disability was aggravated by conditions of service.  As to 
the degree of severity of the hip problem before aggravation, 
the clinician stated that the Veteran had no symptoms prior 
to service and, therefore, there was no preexisting 
condition.  He opined that the Veteran had a moderate level 
of disability regarding the right hip, which can flare to 
moderately severe at times.

b. Discussion

As noted under the law and regulations above, the RO has 
rated the Veteran's arthritis of the right hip (demonstrated 
by X-ray examination) with service-connected myosistis 
ossificans of the right femur, and continued a 10 percent 
rating under Diagnostic Code 5023.  Under that diagnostic 
code, the Veteran's disability is rated based upon limitation 
of motion of the affected parts, here the right hip.  The 
range of motion codes for the hip are found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251-5253.  As there is impairment 
of the right femur was some indication of a prior fracture, 
Diagnostic code 5255 is also applicable and, as explained 
below, it provides for the highest rating for the disability 
at issue.  Since the disability at issue involves the 
proximate femur and hip, the criteria for rating knee 
disabilities are not applicable. 

The Veteran is entitled to the next highest 20 percent 
evaluation under Diagnostic Code 5255 if he can show a 
"moderate" hip disability and a 30 percent rating if there is 
a "marked" hip disability.  See 38 C.F.R. § 4.71a, DC 5255.  
The July 2006 examiner opined that the Veteran had a major 
functional impact regarding the hip, while the July 2007 
examiner concluded that the Veteran had a moderate to 
moderately severe level of disability.  (Emphasis added.)  In 
addition to arthritis, the Veteran's service-connected right 
hip/femur disability is manifested by findings in the right 
femoral shaft that are most consistent with previous trauma 
resulting in periosteal thickening and an area of myositis 
ossificans or bony hypertrophy, limitation of hip motion, an 
altered gait and severe pain, which precludes prolonged 
standing.  The Board finds that such findings are analogous 
with malunion of the femur with functional impairment of the 
right hip that more nearly approximates marked versus 
moderate.  See 38 C.F.R. § 4.7.  Accordingly, the criteria 
for a 30 percent rating for arthritis of the right hip with 
myosistis ossificans of the right femur are met.  A 30 
percent evaluation is the maximum rating allowed under 
38 C.F.R. § 4.71a, Diagnostic Code 5255.

The Board has considered other diagnostic codes relating to 
the hip and thigh. Diagnostic Code 5250 is not for 
application since the evidence does not show ankylosis of the 
right hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2008).  
With respect to the range of motion codes, the maximum 
ratings under Diagnostic Codes 5251 and 5253 are 10 and 20 
percent, respectively. A 40 percent rating is possible under 
Diagnostic Code 5252, which pertains to limitation of flexion 
of the thigh, but the medical evidence does not show flexion 
limited to 10 degrees or less; it is apparent that the 
Veteran's hip or thigh flexion is to more than 30 degrees.  
Diagnostic Code 5254 is not for application since the 
evidence does not show a flail joint in the right hip.  

The medical evidence shows that the Veteran does not 
experience any additional loss of flexion of the right hip 
due to pain or flare-ups of pain, weakness, fatigue, 
incoordination or any other symptom to a degree that would 
support a 40 percent rating under Diagnostic Code 5252.  See 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  As the 
preponderance of the evidence is against such a finding, the 
benefit of the doubt doctrine is not applicable to this 
aspect of the claim.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) has been considered 
whether or not they were raised by the Veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2008).  The Board finds that there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the Veteran's right hip 
disability, which would take the Veteran's case outside the 
norm so as to warrant an extraschedular rating.  While the 
Veteran indicated upon a July 2007 VA examination that he 
used to work as a chef in a restaurant and switched to 
management because standing caused his pain to worsen, he 
also noted at that time that he had not lost any time from 
work.  It is pertinent to note that a 30 percent rating for 
his right femur and hip disability (as a result of the 
instant Board decision) takes into account significant 
industrial impairment.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent rating for myositis ossificans of 
the right femur with strain and degenerative joint disease of 
the right hip, but no more than 30 percent, is granted, 
subject to the laws and regulations applicable to the payment 
of monetary benefits.



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


